ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-- Claim 29:	The machine tool as recited in claim 18 wherein the tool is an abrasive means. --
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, Kannan et al. (US 10,014,128; “Kannan”) is the most relevant prior art.
Kannan discloses a method for controlling a machine tool (col. 2 ll. 43-60), the machine tool including a control apparatus (1), a drive (col. 2 ll. 63-65), a tool driven by the drive (col. 2 ll. 63-65), an operating switch (5) and a lock switch (4), the method comprising:
activating the operating switch (5) by exerting a force in a direction (N) onto the operating switch for switching over the machine tool from a deactivation mode Fig. 4A);
activating the lock switch within the first predetermined time period after deactivation of the operating switch, so that the drive is adjusted to a predetermined second rotation speed value (Fig. 4B); and
activating the operating switch by exerting a force in the direction (N) onto the operating switch or activating the lock switch by exerting a force in the direction (N) onto the lock switch for switching over the machine tool from the activation mode to the deactivation mode (col. 5 ll. 47-54).
Kannan fails to disclose deactivating the operating switch, so that no more force is exerted in the direction onto the operating switch, wherein the drive is adjusted in the first predetermined rotation speed value for a predetermined time period.
Additionally, the cited prior art teaches engaging the operating switch, then while the operating switch is engage, the lock-on switch is activated. The operating switch and the lock-on switch are being held simultaneously, prior to the operating switch being released. This is very different from the aforementioned limitation being claimed.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731